EXHIBIT 10.1

THIRD AMENDMENT TO THE SEPARATION AGREEMENT

This Third Amendment (this “Amendment”), dated as of May 9, 2013, between
Travelport Limited (“Travelport”) and Orbitz Worldwide, Inc. (“OWW” and together
with Travelport, the “Parties”) is entered into to amend the Separation
Agreement, dated as of July 25, 2007, between the Parties (as amended by the
First Amendment thereto dated May 5, 2008, and the Second Amendment thereto
dated January 23, 2009, the “Separation Agreement”). Capitalized terms used
herein shall have the respective meanings ascribed thereto in the Separation
Agreement unless herein defined.

WHEREAS, Section 10.9 of the Separation Agreement provides that the Separation
Agreement may be amended, modified or supplemented by written agreement of the
Parties; and

WHEREAS, each of Travelport and OWW has determined that it is in its best
interests to authorize and approve the agreements set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, it
is mutually agreed as follows:

ARTICLE I

AMENDMENT

Section 1.1 The first sentence of Section 10.8(a) of the Separation Agreement is
hereby amended by replacing “for a period of five (5) years from the date
hereof” with “for a period of two years after the last date that Travelport
receives Confidential Information from OWW pursuant to ARTICLE IV”.

ARTICLE II

MISCELLANEOUS

Section 2.1 This Amendment shall be effective as of the date first written
above.

Section 2.2 This Amendment shall be binding upon and inure to the benefit of and
be enforceable by the Parties or their successors in interest, except as
expressly provided in the Separation Agreement.

Section 2.3 Nothing in this Amendment shall convey any rights upon any Person or
entity which is not a Party or a permitted assignee of a Party to the Separation
Agreement.

Section 2.4 This Amendment may be executed in counterparts, each of which shall
be deemed to be an original but all of which together shall constituted one and
the same agreement.

Section 2.5 This Amendment shall be construed and enforced in accordance with,
and the rights and duties of the Parties shall be governed by, the laws of the
State of New York without regard to the principles of conflicts of law other
than Section 5-1401 of the General Obligations Law of the State of New York.

Section 2.6 Each Party to this Amendment agrees that, other than as expressly
set out in this Amendment, nothing in this Amendment is intended to alter the
rights, duties, obligations of the Parties under the Separation Agreement which
shall remain in full force and effect as amended hereby.



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have caused this Third Amendment to the
Separation Agreement to be executed and delivered as of the date first above
written.

 

TRAVELPORT LIMITED  

/s/ Eric J. Bock

Name:   Eric J. Bock Title:   Executive Vice President, Chief Legal Officer and
Chief Administrative Officer ORBITZ WORLDWIDE, INC.  

/s/ James F. Rogers

Name:   James F. Rogers Title:   Senior Vice President and General Counsel